SHORES, Justice.
This appeal involves an election contest. The circuit court correctly held that it did not have jurisdiction to hear the contest and that any contest of a primary election must be pursued before the executive committee of the party holding the election. We affirm on the authority of Ex parte Graddick, 495 So.2d 1367 (Ala.1986); Ex parte Baxley, 496 So.2d 688 (Ala.1986); Ex parte Baxley, 494 So.2d 30 (Ala.1986); and Ex parte Skidmore, 277 Ala. 221, 168 So.2d 483 (1964).
AFFIRMED.
HORNSBY, C.J., and MADDOX, ADAMS, HOUSTON, STEAGALL and INGRAM, JJ., concur.